Case 1:20-cv-01098-JTN-PJG ECF No. 4, PageID.30 Filed 11/17/20 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


ANGELIC JOHNSON, et al.,

         Plaintiffs,                      Case No. 1:20−cv−1098

   v.                                     Hon. Janet T. Neff

JOCELYN BENSON, et al.,

         Defendants.
                                    /

                 NOTICE REGARDING ASSIGNMENT OF CASE
       NOTICE is hereby given that the above−captioned case was filed in
this court on November 15, 2020 . The case has been assigned to Janet T.
Neff .



                                        CLERK OF COURT

Dated: November 17, 2020          By:    /s/ Kelly R. Van Dyke
                                        Deputy Clerk
